Exhibit 10.1

CREDIT AGREEMENT

Dated as of August 21, 2007

between

LUMINENT MORTGAGE CAPITAL, INC.

and

ARCO CAPITAL CORPORATION LTD.

1

                  ARTICLE IDEFINED TERMS1
       
Section 1.01.
  Definitions     1  
Section 1.02.
  Interpretation     4  
ARTICLE IITERM LOAN
            4  
Section 2.01.
  The Loan     4  
Section 2.02.
  Manner of Borrowing     5  
Section 2.03.
  Notification of Interest Rate     5  
Section 2.04.
  Repayment of Principal     5  
Section 2.05.
  Payment of Interest     5  
Section 2.06.
  Voluntary Prepayment     5  
Section 2.07.
  Mandatory Prepayment     5  
Section 2.08.
  Reduction of Commitment     5  
Section 2.09.
  Funding Losses     5  
Section 2.10.
  Notes     6   ARTICLE IIICHANGE IN CIRCUMSTANCES
    6  
Section 3.01.
  Increased Costs     6  
Section 3.02.
  Illegality     7  
Section 3.03.
  Taxes     7  
ARTICLE IVPAYMENTS
            8  
Section 4.01.
  Manner of Payments     8  
Section 4.02.
  Extension of Payments     8  
Section 4.03.
  Computation of Interest     8  
Section 4.04.
  Application of Payments     8   ARTICLE VCONDITIONS PRECEDENT
    8  
Section 5.01.
  Initial Conditions     8  
Section 5.02.
  Continuing Conditions     9  
Section 5.03.
  Conditions to Each Loan after the Initial Loan     9   ARTICLE
VIREPRESENTATIONS AND WARRANTIES
    9  
Section 6.01.
  Status     9  
Section 6.02.
  Financial Condition     9  
Section 6.03.
  Litigation     10  
Section 6.04.
  Compliance with Other Instruments     10  
Section 6.05.
  Binding Agreement     10  
Section 6.06.
  Authorizations     10  
Section 6.07.
  Investment Company Act     10  
Section 6.08.
  Compliance with Laws     10  
Section 6.09.
  Compliance with ERISA     10  
Section 6.10.
  Taxes     10  
Section 6.11.
  Regulation U     11  
Section 6.12.
  Full Disclosure     11   ARTICLE VIIAFFIRMATIVE COVENANTS
    11  
Section 7.01.
  Payment of Taxes     11  
Section 7.02.
  Preservation of Existence     11  
Section 7.03.
  Compliance with Laws     11  
Section 7.04.
  Keeping of Books and Records; Inspection     11  
Section 7.05.
  Notice of Certain Events     11  
Section 7.06.
  Priority; Negative Pledge     11  
Section 7.07.
  Financial Statements and Other Information     12  
Section 7.08.
  Use of Proceeds     12   ARTICLE VIIINEGATIVE COVENANTS
    12  
Section 8.01.
  Investments     12  
Section 8.02.
  Liens     12  
Section 8.03.
  Other Indebtedness     12  
Section 8.04.
  Consolidations, Mergers, etc     12  
Section 8.05.
  Pensions Plans     12  
Section 8.06.
  Location of Borrower     12  
Section 8.07.
  Amendment of Organizational Documents     12   ARTICLE IXEVENTS OF DEFAULT
    13  
Section 9.01.
  Events of Default     13  
Section 9.02.
  Default Remedies     14  
Section 9.03.
  Setoff     14  
Section 9.04.
  Default Interest     14  
Section 9.05.
  Funding Indemnities     14   ARTICLE XGENERAL PROVISIONS
    14  
Section 10.01.
  Assignment, Amendments and Waivers     14  
Section 10.02.
  Notices     15  
Section 10.03.
  Expenses; Indemnification     16  
Section 10.04.
  Cumulative Rights; No Waiver     16  
Section 10.05.
  Counterparts     16  
Section 10.06.
  Severability     16  
Section 10.07.
  Headings     16  
Section 10.08.
  Governing Law; Jurisdiction; Consent to Service of Process     16  
Section 10.09.
  Waiver of Jury Trial     17  
Section 10.10.
  Successors     17  
Section 10.11.
  Confidentiality     17  
Section 10.12.
  USA Patriot Act     18  
Section 10.13.
  Further Assurances     18  

SCHEDULES

Schedule I Corporate Information Book

EXHIBITS

     
Exhibit A
Exhibit B
  Form of Note
Form of Notice of Borrowing

2

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of August 21, 2007 between LUMINENT MORTGAGE CAPITAL,
INC., a corporation organized under the laws of the State of Maryland (the
“Borrower”) and ARCO CAPITAL CORPORATION LTD., a corporation organized under the
laws of the Cayman Islands (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested the Lender to make short-term bridge loans
to the Borrower to be used by the Borrower to meet current or impending
financing calls or maturities; and

WHEREAS, the Lender is willing to make such short-term bridge loans on the terms
and subject to the conditions contained herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.01. Definitions. For all purposes of the Related Documents, unless the
context otherwise requires, the following terms shall have the following
meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.

“Applicable Margin” means 4.0% per annum.

“Availability Period” means the period from and including the Closing Date to
but excluding the Final Maturity Date.

“Business Day” means a day on which banks are not required or authorized by law
or executive order to close in New York City.

“Closing Date” means August 21, 2007 or such later date as shall be mutually
agreed between the parties hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means the obligation of the Lender to make Loans pursuant to
Section 2.01 hereof, in an aggregate principal amount at any one time
outstanding up to $18,500,000. The Commitment is subject to reduction pursuant
to Sections 2.08 and 9.02 hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling”, “Controls” and “Controlled” have meanings correlative thereto.

“Corporate Information Book” means the presentation entitled “Luminent Corporate
Structure” attached as Schedule I hereto.

“Default” means any Event of Default or any event which, with the giving of
notice or lapse of time, or both, would become an Event of Default.

“Disclosure Letter” means, collectively, the Form 8-K dated August 13, 2007
filed by the Borrower with the U.S. Securities and Exchange Commission, the
Corporate Information Book and the disclosure letter dated as of the date hereof
from the Borrower to the Lender.

“Dollars” or “$” means the lawful currency of the United States of America and,
in relation to any amount to be advanced or paid hereunder, funds having same
day or immediate value.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Guarantor, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code

“Event of Default” means each of the events set forth in Section 9.01 hereof.

“Final Maturity Date” means the earlier of (i) September 21, 2007; provided,
that the Final Maturity Date may be extended to August 21, 2008 in the sole and
absolute discretion of the Lender, (ii) the Replacement Financing Date, or
(iii) such date on which the Commitment may terminate in accordance with the
terms hereof.

“Governmental Authority” means any national, federal, state or local government
(whether foreign or domestic), any political subdivision thereof or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, or any other regulatory bureau, authority, body or
entity, including the Federal Deposit Insurance Corporation, the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System, any
central bank or any comparable authority or entity.

“Guarantee Agreement” means that certain Subsidiary Guarantee Agreement dated as
of the date hereof made by the Guarantors in favor of the Lender, as it
hereafter may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantors” means each and all of the subsidiaries of Borrower that are not
prevented by law or contract to provide a Guarantee, each in its capacity as a
guarantor under its respective Guarantee.

“Indebtedness” means for any Person, without duplication, (i) all indebtedness
or other obligations of such Person for borrowed money and all obligations of
such Person under leases which would, in accordance with United States generally
accepted accounting principles, be capitalized on the balance sheet of such
Person, (ii) all obligations of such Person to pay the deferred purchase price
of property or services (including indebtedness created under or arising out of
any conditional sale or other title retention agreement), (iii) all obligations
of such Person (contingent or otherwise) under reimbursement or similar
agreements with respect to the issuance of letters of credit, (iv) all
indebtedness or other obligations of such Person under or with respect to any
swap, cap, collar or other financial or commodity hedging arrangement, (v) all
indebtedness or other obligations of any other Person of the type specified in
clause (i), (ii), (iii) or (iv) above, the payment or collection of which such
Person has guaranteed (except by reason of endorsement for collection in the
ordinary course of business) or in respect of which such Person is liable,
contingently or otherwise, including, without limitation, liable by way of
agreement to purchase products or securities, to provide funds for payment, to
maintain working capital or other balance sheet conditions or otherwise to
assure a creditor against loss, and (vi) all indebtedness or other obligations
of any other Person of the type specified in clause (i), (ii), (iii), (iv) or
(v) above secured by (or for which the holder of such indebtedness has an
existing right contingent or otherwise, to be secured by) any Lien, upon or in
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or becomes liable for the
payment of such indebtedness or obligations.

“Interest Period” means with respect to any Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is one month thereafter; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no Interest Period may end after the Final
Maturity Date. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent continuation of such Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Laws” means all laws, rules, regulations, orders and decrees of any
Governmental Authority applicable to the Borrower.

“Lending Office” shall mean (i) the office specified below the Lender’s name in
Section 10.02 hereof or (ii) such other office or offices as the Lender shall
designate to be its lending office for purposes of this Agreement.

“Letter of Intent” means that certain letter of intent dated as of August 16,
2007, signed by the Borrower and the Lender.

“LIBO Rate” means a one-month LIBO Rate reasonably determined by Lender using
customary market sources.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing.

“Loan” means each loan made by the Lender to the Borrower pursuant to Article II
hereof.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower, (b) the
ability of the Borrower to perform any of its obligations under this Agreement
or (c) the rights of or benefits available to the Lender under this Agreement.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Note” means each promissory note of the Borrower payable to the order of the
Lender as provided for herein, substantially in the form of Exhibit A hereto,
and any promissory note or notes of the Borrower issued in substitution thereof.

“Notice of Borrowing” means an irrevocable notice, substantially in the form of
Exhibit B hereto, given to the Lender by the Borrower pursuant to Section 2.02
hereof.

“Person” means any corporation, limited liability company, natural person, joint
venture, partnership, trust, unincorporated organization, government or any
department or agency of any government.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any Guarantor or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Related Documents” means this Agreement, each Note, the Guarantee Agreement,
the Security Pledge Agreement and each other document required to be executed
and delivered pursuant to any of the foregoing agreements, documents or
instruments.

“Replacement Financing Date” means the date upon which the Borrower shall have
entered into a loan agreement with the Lender which provides refinancing for the
Loan hereunder and a disbursement is made thereunder.

“Security Pledge Agreement” means that certain Security and Pledge Agreement
dated the date hereof and entered into among the Security Providers and the
Lender.

“Security Providers” means the Borrower and the Guarantors.

“Taxes” means any and all taxes, levies, imposts, duties or other charges of a
similar nature.

Section 1.02. Interpretation. All references in this Agreement to any other
agreement or instrument shall include such other agreement or instrument as the
same may be amended, modified or supplemented from time to time. All defined
terms herein shall retain their defined meanings in both their singular and
their plural forms. In the computation of interest payable from a specified date
to a later specified date, unless otherwise indicated the word “from” means
“from and including” and the words “to” and “until” both mean “to but not
including”.

ARTICLE II

TERM LOANS

Section 2.01. The Loans. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make Loans from time to time during the
Availability Period in an aggregate amount not to exceed the Commitment.

Section 2.02. Manner of Borrowing. The Borrower shall give the Lender a duly
completed Notice of Borrowing not later than 10:00 a.m. (New York City time)
three Business Days prior to the date of each Loan (or such later date and time
as the Lender may agree). Each such Notice of Borrowing shall specify (i) the
amount of such Loan, (ii) the date of such Loan, which date shall be a Business
Day, and (iii) the account to which the proceeds of such Loan should be
transferred together with all necessary wire information. The Lender shall give
the Borrower telephonic notice, confirmed by facsimile or other written notice,
of the LIBO Rate applicable to the initial Interest Period for the relevant Loan
before 12:00 noon (New York City time) on the relevant borrowing date, which
determination shall be conclusive, absent manifest error. Subject to the
conditions of this Agreement, the Lender shall make such Loan by transferring
the proceeds thereof in Dollars to the account designated by the Borrower for
such purpose not later than 2:00 p.m. (New York City time) on the relevant
borrowing date.

Section 2.03. Notification of Interest Rate. The Lender shall give the Borrower
telephonic notice, confirmed by facsimile or other written notice, of the LIBO
Rate applicable to each Interest Period after the initial Interest Period for
each Loan before 12:00 noon (New York City time) on the first day of such
Interest Period, which determination shall be conclusive, absent manifest error.

Section 2.04. Repayment of Principal. The Borrower shall repay the full
principal amount of each Loan on the Final Maturity Date. Amounts repaid
hereunder may not be reborrowed hereunder.

Section 2.05. Payment of Interest. The Borrower shall pay interest on the unpaid
principal amount of each Loan from the date of such Loan to the date on which
such Loan is paid in full in respect of each Interest Period applicable thereto
at a rate equal to the sum of the LIBO Rate plus the Applicable Margin. Accrued
interest for each Interest Period shall be payable on the last day of such
Interest Period.

Section 2.06. Voluntary Prepayment. The Borrower may prepay any Loan in whole
but not in part at any time, provided that (a) the Borrower shall give the
Lender not less than seven Business Days’ prior written notice of each
prepayment and (b) each prepayment shall be accompanied by the payment of
accrued interest on the amount prepaid to the date of prepayment and any
additional amount owing under Section 2.09 hereof. Amounts so prepaid may not be
reborrowed.

Section 2.07. Mandatory Prepayment. The Borrower shall prepay each Loan on the
Replacement Financing Date. Amounts so prepaid may not be reborrowed.

Section 2.08. Reduction of Commitment. The Commitment shall be automatically and
permanently reduced at the close of business on each of the dates that the
Lender makes a Loan to the Borrower by an amount equal to the amount of such
Loan.

Section 2.09. Funding Losses. The Borrower will indemnify the Lender against,
and on demand reimburse the Lender for, any loss, premium, penalty or expense
which the Lender may pay or incur (including, without limitation, any loss or
expense incurred by reason of the relending, depositing or other employment of
funds acquired by the Lender to fund any Loan) as a result of (a) any prepayment
or repayment of a Loan on a date prior to the last day of the Interest Period
applicable thereto, (b) any failure by the Borrower to borrow any Loan on a date
specified therefor in a Notice of Borrowing pursuant to Section 2.02 hereof,
except to the extent such failure results from a default by the Lender in making
the requisite funds available to the Borrower hereunder or (c) any failure by
the Borrower to prepay any Loan on the date specified therefor in a notice of
prepayment delivered by the Borrower pursuant to Section 2.06 hereof. The Lender
shall furnish the Borrower with a certificate setting forth the basis for
determining any additional amount to be paid to it hereunder, and such
certificate shall be conclusive, absent manifest error, as to the contents
thereof.

Section 2.10. Notes. Each Loan shall be evidenced by a single Note payable to
the order of the Lender. The amount of each Loan, the Interest Period applicable
thereto and each repayment or prepayment of principal shall be endorsed by the
Lender on the schedule annexed to and constituting a part of each Note, provided
that the failure to make or any error in making any such endorsement on such
schedule shall not limit, extinguish or in any way modify the obligation of the
Borrower to repay such Loan. Such endorsements shall be prima facie evidence of
the aggregate unpaid principal amount of all the Loans made by the Lender.

ARTICLE III

CHANGE IN CIRCUMSTANCES

Section 3.01. Increased Costs.

(a) If, after the date of this Agreement, (i) the introduction of, or any change
in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority or (ii) compliance by the
Lender with any request, guideline, policy or directive of any Governmental
Authority issued after the date of this Agreement (whether or not having the
force of law) shall:

(A) subject the Lender to any tax, duty or other charge or shall change the
basis of taxation of payments to the Lender of any amount due under this
Agreement or any Note (except for changes in the tax on the overall net income
of the Lender imposed by the jurisdiction of its incorporation or the
jurisdiction in which its Lending Office is located);

(B) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets or liabilities of, deposits with or for the account
of, or commitments issued by, the Lender (including, without limitation, any
such requirement imposed by the Board of Governors of the Federal Reserve
System); or

(C) impose on the Lender or the money markets any other condition affecting the
Commitment, any Loan or the Note;

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Commitment or any Loan, or to reduce the amount of any
sum received or receivable by the Lender under this Agreement or under any Note,
then the Borrower shall from time to time pay to the Lender within 10 Business
Days of its demand therefor such additional amount or amounts as will compensate
it for such increased cost or reduction.

(b) If the Lender shall have determined that, after the date of this Agreement,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, or compliance by the
Lender (or, without duplication, the bank holding company of which the Lender is
a subsidiary) with any request, guideline, policy or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, has or
would have the effect of reducing the rate of return on the Lender’s or bank
holding company’s capital as a consequence of any Loans or its obligations
hereunder to a level below that which the Lender or its bank holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Lender’s or such bank holding company’s policies with respect
to capital adequacy), then the Borrower shall from time to time pay to the
Lender within 10 Business Days of its demand therefor such additional amount or
amounts as will compensate the Lender or its bank holding company for such
reduction.

(c) The Lender will promptly give the Borrower notice of the occurrence of any
event of which it has knowledge which will entitle it to compensation pursuant
to this Section 3.01, and will use reasonable efforts to mitigate the effect of
any such event if, in the sole opinion of the Lender, such efforts will avoid
the need for, or reduce the amount of, such compensation and will not be
otherwise disadvantageous to it or contrary to its internal policies, provided
that the failure of the Lender so to notify the Borrower will not discharge the
Borrower of its obligations under this Section 3.01. The Lender shall furnish
the Borrower with a certificate setting forth the basis for determining any
additional amount or amounts to be paid to it hereunder, and such certificate
shall be conclusive, absent manifest error, as to the contents thereof.

Section 3.02. Illegality. If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority shall
make it unlawful for the Lender to make or maintain any Loan or the Commitment,
then, provided no Default shall have occurred and be continuing, the Lender
shall give notice thereof to the Borrower and commence good faith negotiations
with the Borrower to determine a substitute basis for determining a rate of
interest payable to the Lender which would cure such illegality hereunder. If
within 30 days of such notice to the Borrower, the Borrower and the Lender shall
not have agreed in writing to such a substitute basis, the Lender may declare
such Loan to be due and payable and/or cancel the Commitment and the Borrower
shall prepay such Loan in full on the last day of the Interest Period applicable
thereto unless such Loan is required by law to be repaid sooner, in which case
the Borrower shall repay such Loan on such earlier date, together with accrued
interest thereon and any additional amount owing under Section 2.09 hereof. The
Lender will promptly notify the Borrower of any event of which the Lender has
knowledge which will entitle it to the provisions of this Section 3.02 and will
designate a different Lending Office if, in the sole opinion of the Lender, such
designation will avoid the need for such prepayment and will not be otherwise
disadvantageous to it or contrary to its internal policies.

Section 3.03. Taxes.

(a) Each payment by the Borrower to the Lender under this Agreement or any of
the other Related Documents shall be made free and clear of and without
deduction for any Taxes, other than any Taxes imposed on the overall net income
of the Lender by the jurisdiction of its incorporation or by the jurisdiction in
which its Lending Office is located (all such non-excluded Taxes being
hereinafter referred to as “Covered Taxes”). If the Borrower shall be required
by law to deduct any Covered Taxes from or in respect of any such payment, then
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay on a timely basis the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) The Borrower will indemnify the Lender for the full amount of Covered Taxes
required to be paid by, or imposed, levied or assessed against the Lender. In
addition, the Borrower shall pay to the Lender such amounts as may be necessary
to hold the Lender harmless on an after-tax basis from any Taxes (including
without limitation, income or franchise taxes) imposed by any jurisdiction as a
result of the receipt or accrual by the Lender of any payment under this
Section 3.03 (including any payment under this sentence). Any indemnification
pursuant to this Section 3.03(b) shall be made within 30 days from the date the
Lender makes written demand therefor. A certificate setting forth any amount
payable to the Lender under this Section 3.03 and the basis therefor submitted
by the Lender to the Borrower shall, absent manifest error, be conclusive and
binding.

(c) Within 60 days after the date of any payment of Covered Taxes made under
this Section 3.03 or the withholding of any Taxes excluded from indemnification
under subsection (a), the Borrower will furnish to the Lender the original or a
certified copy of a receipt, accompanied by a certified English translation if
the receipt is not in English, evidencing payment thereof, a statement signed by
an officer responsible for the Borrower’s financial or accounting records
setting forth the amount and identity of such Taxes (specifying the particular
provisions of law requiring such withholding), and all additional information
and documents that the Lender shall reasonably and in writing request to
establish that full and timely payment of such Covered Taxes or other Taxes has
been made. The Borrower will promptly notify the Lender of any reports or
returns that the Lender is required to file with respect to Covered Taxes.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.03 shall survive the prepayment or payment in full or in part of the
Loans and the interest thereon and the termination of this Agreement or any
other Related Document.

ARTICLE IV

PAYMENTS

Section 4.01. Manner of Payments. Each payment required to be made by the
Borrower under this Agreement or the other Related Documents shall be made by
transferring the amount thereof in Dollars to the Lender not later than 2:00
p.m. (New York City time) on the date on which such payment shall become due to
JPMorgan Chase; ABA#: 021-000-021; A/C: Citigroup Global Markets Inc; A/C#:
5541336; FFC: Arco Capital Corporation Ltd.; A/C#: 22024335 (or such other
account as the Lender shall notify the Borrower from time to time). Each such
payment shall be made without defense, set-off or counterclaim. Any payment
received after 2:00 p.m. (New York City time) on any Business Day shall be
deemed to have been received on the next following Business Day.

Section 4.02. Extension of Payments. If any payment under this Agreement or the
other Related Documents shall become due on a day which is not a Business Day,
then the due date thereof shall be extended to the next following day which is a
Business Day, and such extension shall be taken into account in computing the
amount of any interest then due and payable hereunder.

Section 4.03. Computation of Interest. All interest on each Loan payable under
this Agreement and the other Related Documents shall be computed on the basis of
a year of 360 days and the actual number of days elapsed.

Section 4.04. Application of Payments. All amounts received by the Lender
hereunder shall be applied by the Lender, first to the payment of any interest
then due and payable on the Loans, second to the prepayment of any outstanding
principal of the Loans, and third to the payment of any other amounts due and
payable hereunder.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01. Initial Conditions. As a condition precedent to the Lender’s
obligation to make the initial Loan hereunder, the Lender shall have received
the following items in form and substance satisfactory to it, unless otherwise
waived by the Lender:

(a) Related Documents. A counterpart hereof, of the Note to be issued on the
date hereof and of each of the other Related Documents, each duly executed by
the Borrower and each Guarantor, as applicable.

(b) Borrower and Guarantor Documents. (i) a Certificate from the Secretary of
State of the State of Maryland and of each jurisdiction of incorporation of each
Guarantor certifying that the Borrower and each Guarantor, respectively is in
good standing under the laws of such state; (ii) a certificate from the
Secretary, an Assistant Secretary or another officer of the Borrower and each
Guarantor, certifying (A) as to the incumbency and signature of an officer of
the Borrower and of each Guarantor, authorized to execute and deliver this
Agreement and the other Related Documents to which the Borrower and each
Guarantor is a party and any certificate to be furnished pursuant thereto,
(B) that attached thereto are true and complete copies of the charter and any
other governing documents of the Borrower and of each Guarantor and (C) that
attached thereto is a true and complete copy of the resolutions of the board of
directors of the Borrower and of each Guarantor authorizing the execution,
delivery and performance of this Agreement and the other Related Documents to
which the Borrower and each Guarantor is a party and the transactions
contemplated thereby, together with a certification by another officer of the
Borrower and each Guarantor as to the incumbency and signature of such Secretary
or Assistant Secretary; and (iii) a certificate from an appropriate officer of
the Borrower and each Guarantor certifying that, to the best knowledge of such
officer, the representations and warranties contained in Article VI hereof and
in Section 9 of the Guarantee Agreement are true and complete and no Default has
occurred and is continuing.

(c) Additional Documents. Such other documents, certificates, financial or other
information, or opinions as the Lender may reasonably request.

Section 5.02. Continuing Conditions. As a condition precedent to the Lender’s
obligation to make any Loan hereunder, including the initial Loan, the following
conditions shall be satisfied on the date of such Loan:

(a) Representations True. The representations and warranties contained in
Article VI hereof shall be true and correct with the same force and effect as
though made on and as of such date;

(b) No Default. No Default shall have occurred and be continuing; and

(c) Notice of Borrowing. The Borrower must furnish the Lender with, as
appropriate, a Notice of Borrowing.

Each Notice of Borrowing shall be deemed a representation and warranty by the
Borrower that the conditions referred to in clauses (a) and (b) above have been
met.

Section 5.03. Conditions to Each Loan after the Initial Loan. As a condition
precedent to the Lender’s obligation to make each Loan (other than the initial
Loan) hereunder, the Lender shall have received the following items in form and
substance satisfactory to it:

(a) Note. A duly executed Note dated the date of such loan;

(b) Additional Documents. Such other documents, certificates, financial or other
information, or opinions as the Lender may reasonably request; and

(c) Consent. The written consent of the Lender which consent may be given or
withheld in the sole and absolute discretion of the Lender.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

Section 6.01. Status. The Borrower (a) is a duly organized and validly existing
corporation in good standing under the laws of the State of Maryland, (b) is
duly licensed or qualified to do business and in good standing in each
jurisdiction where the failure to be so licensed or qualified would reasonably
be expected to have a Material Adverse Effect, and (c) has all requisite power
and authority to own its properties and conduct its business as presently
conducted and to execute and deliver, and to perform its obligations under, this
Agreement and the other Related Documents.

Section 6.02. Financial Condition. Other than as specifically disclosed in the
Disclosure Letter, there has been no further material adverse change in the
financial condition or business of the Borrower and no further change which
would materially further impair the ability of the Borrower to perform its
obligations hereunder or under the other Related Documents. The Borrower has no
current intention to file for bankruptcy and the Borrower, acting reasonably,
and after due analysis and deliberation, is confident that, with the
transactions described in the Letter of Intent, it can continue as a going
concern.

Section 6.03. Litigation. Other than as specifically disclosed in the Disclosure
Letter, there is no action, suit, proceeding or investigation at law or in
equity by or before any court, governmental body, agency, commission or other
tribunal now pending or, to the best knowledge of the Borrower after due
inquiry, threatened against or affecting the Borrower or any property or rights
of the Borrower (a) as to which there is a significant possibility of an adverse
determination, and (b) which if adversely determined would reasonably be
expected to have a Material Adverse Effect, and there is no action, suit,
proceeding or investigation at law or in equity by or before any court,
governmental body, agency, commission or other tribunal now pending or, to the
best knowledge of the Borrower after due inquiry, threatened which questions or
would question the validity of this Agreement or any of the Related Documents.

Section 6.04. Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the Related Documents will not (a) conflict
with, result in a breach of, or constitute a default under, any terms or
provisions of any indenture, mortgage or other agreement or instrument to which
the Borrower is a party or by which it or any of its assets is bound, or any
existing applicable law, rule, regulation, license, judgment, order or decree of
any government, governmental body or court having jurisdiction over the Borrower
or any of its activities or properties, or the certificate of formation or
limited liability company agreement of the Borrower or (b) result in, or require
the creation or imposition of, any Lien upon or with respect to any properties
now or hereafter owned by the Borrower, except as may be contemplated hereby or
thereby.

Section 6.05. Binding Agreement. The execution, delivery and performance of this
Agreement and the Related Documents have been duly authorized by all necessary
action of the Borrower. This Agreement and such Related Documents have been duly
executed and delivered by the Borrower and each constitutes a legal, valid and
binding obligation of the Borrower, enforceable according to its terms, subject,
as to enforceability, to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 6.06. Authorizations. All authorizations, consents, approvals,
registrations, filings, exemptions and licenses with or from governmental or
regulatory authorities which are necessary for the borrowing hereunder, for the
execution and delivery of this Agreement or any Related Document, or for the
performance by the Borrower of its obligations hereunder or thereunder have been
effected and obtained and are in full force and effect.

Section 6.07. Investment Company Act. The Borrower is not an “investment
company”, as defined in the Investment Company Act of 1940, as amended.

Section 6.08. Compliance with Laws. The Borrower is in compliance with the
requirements of all applicable Laws, except those the non-compliance with which
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.09. Compliance with ERISA. The Borrower has not established and does
not maintain or contribute to any employee benefit plan that is covered by Title
IV of the Employee Retirement Income Security Act of 1974, as amended.

Section 6.10. Taxes. The Borrower has filed all tax returns required to be filed
by it. The Borrower has paid all taxes and other governmental charges due
pursuant to such returns or pursuant to any assessment received by the Borrower,
except for any taxes or other governmental charges being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
by the Borrower. The charges, accruals and reserves on the books of the Borrower
in respect of any taxes or other governmental charges are, in the Borrower’s
good faith judgment, adequate in the aggregate to provide for the liabilities in
respect thereof.

Section 6.11. Regulation U. The Borrower is not principally engaged in, nor does
it have as one of its important activities, the business of extending credit for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Board of Governors of the Federal Reserve System).

Section 6.12. Full Disclosure. All written information heretofore furnished by
the Borrower to the Lender for purposes of or in connection with this Agreement
or the Related Documents or any transaction contemplated hereby or thereby is,
and all written information hereafter furnished by the Borrower to the Lender
will be, true and accurate in all material respects on the date as of which such
information is stated or certified or, in the case of projections, is or will be
based on reasonable assumptions (although the Lender acknowledges that the
Borrower cannot assure the outcomes stated in such projections).

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that until the Loans and all other
amounts owing hereunder have been paid in full and this Agreement shall have
terminated:

Section 7.01. Payment of Taxes. The Borrower will pay and discharge all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or properties, prior to the date on which penalties attach thereto,
except to the extent that any such tax, assessment, charge or levy is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established by the Borrower.

Section 7.02. Preservation of Existence. The Borrower will preserve and maintain
its existence, rights, franchises and privileges, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

Section 7.03. Compliance with Laws. The Borrower will comply with the
requirements of all applicable Laws, non compliance with which would, singly or
in the aggregate, have a Material Adverse Effect.

Section 7.04. Keeping of Books and Records; Inspection. The Borrower will
maintain a system of accounting in accordance with United States generally
accepted accounting principles on a basis consistently applied. Upon reasonable
prior notice from the Lender (except during the occurrence of an Event of
Default), the Borrower will permit the Lender or its representatives to have
access to and examine and inspect the books and records and properties of the
Borrower and confer with the Borrower’s officers, agents, employees and
accountants at any reasonable time during the Borrower’s normal business hours
and from time to time.

Section 7.05. Notice of Certain Events. The Borrower will promptly and in any
event not more than three Business Days after obtaining knowledge thereof notify
the Lender of (a) the occurrence of any Default or (b) the commencement of any
litigation or governmental or NYSE proceeding affecting the Borrower.

Section 7.06. Priority; Negative Pledge. The Borrower shall ensure at all times
that its obligations under this Agreement and the Note are either pari passu or
senior in priority to all senior unsecured indebtedness of the Borrower and that
no new Liens on any assets of Borrower or any Guarantor are established without
Lender’s consent.

Section 7.07. Financial Statements and Other Information. The Borrower will
deliver to the Lender such financial and other information concerning its
affairs as the Lender may from time to time reasonably require in connection
with the transactions contemplated by this Agreement and the other Related
Documents.

Section 7.08. Use of Proceeds. The Borrower will only use the proceeds of the
Loans to meet current or impending financing calls or maturities.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that, until the Loan and all other
amounts owing hereunder have been paid in full and this Agreement shall have
terminated:

Section 8.01. Investments. The Borrower will not make any loans to or
investments in, or purchase any securities of, any other Person.

Section 8.02. Liens. The Borrower will not create, incur, assume or permit to
exist any Lien upon any of its assets (including, without limitation, any
mortgaged-backed securities), other than (a) Liens for taxes, assessments,
charges or other governmental levies not delinquent or which are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established by the Borrower to the extent required by generally accepted
accounting principles; (b) Liens in connection with worker’s compensation,
unemployment insurance or social security obligations; (c) mechanics’, workers’,
materialmen’s, operators’, carriers’, or other like Liens arising in the
ordinary and normal course of business with respect to obligations which are not
due or which are being contested in good faith by appropriate proceedings; and
(d) Liens pursuant to the Related Documents.

Section 8.03. Other Indebtedness. The Borrower will not create, assume, incur,
suffer to exist or otherwise become or remain liable in respect of any
Indebtedness other than (a) any Indebtedness owing under this Agreement or any
of the other Related Documents and (b) any Indebtedness existing as of the date
hereof and previously disclosed to the Lender in writing;

Section 8.04. Consolidations, Mergers, etc. The Borrower will not merge with or
into, or consolidate with, any other Person.

Section 8.05. Pensions Plans. The Borrower will not establish or become party to
any employee benefit plan of the type referred to in Section 6.09 hereof.

Section 8.06. Location of Borrower. The Borrower will not change its state of
organization unless it shall have given the Lender not less than 30 days’ prior
written notice of such change.

Section 8.07. Amendment of Organizational Documents. The Borrower will not,
without the prior written consent of the Lender, cause or permit any amendment,
modification or waiver of the charter or any governing document of the Borrower
or any Guarantor.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any one or more of the following events (an
“Event of Default”) shall occur and be continuing, the Lender shall be entitled
to exercise the remedies set forth in Section 9.02 hereof.

(a) Any representation or warranty made or deemed made by the Borrower or any
Guarantor in this Agreement, any other Related Document or any certificate,
financial statement or other document delivered pursuant hereto or thereto shall
be false in any material respect on any date as of which made or deemed made; or

(b) Failure of the Borrower to pay when due (whether at the scheduled due date
therefor, on prepayment or otherwise) (i) the principal of each Loan,
(ii) interest on each Loan or (iii) any other amount payable hereunder receipt
of notice thereof; or

(c) Default in the performance or observance of any covenant or obligation of
the Borrower or any Guarantor, as the case may be, contained in Section 7.02,
7.03 or 7.07 or in Article VIII hereof or in the Security Pledge Agreement; or

(d) Default in the performance or observance of any other covenant or obligation
of the Borrower pursuant to this Agreement or any other Related Document, and
the continuance of such default for thirty (30) days after written notice from
the Lender to the Borrower; or

(e) The entry of a decree or order for relief in respect of the Borrower or any
Guarantor by a court having jurisdiction in the premises, or the appointment of
a receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Borrower or any Guarantor or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law; or the commencement against the Borrower or any Guarantor of
an involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law, and the continuance of any such case unstayed and in effect
for a period of 30 consecutive days; or

(f) The commencement by the Borrower or any Guarantor of a voluntary case under
the Federal bankruptcy laws, as now or hereafter constituted, or any other
applicable Federal or state bankruptcy, insolvency or other similar law, or the
consent by it to the entry of an order for relief in an involuntary case under
any such law or the consent by it to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Borrower or any Guarantor or of any substantial part of
its property, or the making by it of a general assignment for the benefit of
creditors, or the failure of the Borrower or any Guarantor generally to pay its
debts as such debts become due or the taking of any partnership action in
furtherance of any of the foregoing; or

(g) A final judgment or order for the payment of money not covered by insurance
shall be rendered against the Borrower or any Guarantor in an aggregate amount
in excess of $1,000,000 (or the equivalent thereof in any other currency) and
the same shall remain undischarged for a period of 45 days during which
execution of such judgment or order shall not be effectively stayed; or

(h) Default shall be made with respect to any payment, when due, of any
Indebtedness in excess of $5,000,000 (other than the Obligations or Indebtedness
in default as of the date hereof of which the Lender has been advised in writing
prior to the making of the initial Loan) of the Borrower, or any other default
shall occur with respect to the Borrower’s Indebtedness, if the effect of such
default is to accelerate the maturity of such Indebtedness or to permit (with or
without the giving of notice, the lapse of time or both) the holder or holders
thereof (or any trustee or agent of their behalf) to cause such Indebtedness to
become due prior to its stated maturity or to terminate any commitment with
respect to such Indebtedness and such default shall not be remedied, cured,
waived or consented to within the period of grace with respect thereto, or any
other circumstance arises (other than the mere passage of time) by reason of
which the Borrower is required to prepay, repurchase, redeem or otherwise
defease or offer to holders of Indebtedness of any such Person, the opportunity
to have prepaid, repurchased, redeemed or defeased, any such Indebtedness; or
any such Indebtedness shall become, or be declared to be, due and payable prior
to its stated maturity; or

(i) Either the Guarantee Agreement or the Security Pledge Agreement shall cease
to be in full force and effect or any Security Provider shall so assert.

Section 9.02. Default Remedies. If any Event of Default shall occur and be
continuing, then and in every such event, and at any time thereafter during the
continuance of such Event of Default, the Lender may, by notice to the Borrower,
take one or more of the following actions: (a) reduce the Commitment to zero and
(b) declare the Loans to be forthwith due and payable, whereupon the Loans shall
become forthwith due and payable both as to principal and interest together with
all other amounts payable by the Borrower to the Lender under this Agreement or
any other Related Document to which it is a party, without presentment, demand,
protest or any other notice of any kind, all of which are expressly waived;
provided that if the Event of Default set forth in paragraph (e) or (f) of
Section 9.01 hereof shall occur with respect to the Borrower, then without any
notice to the Borrower or any other act by any other Person, the Commitment
shall be automatically reduced to zero and the Loans, interest thereon and all
such other amounts shall become forthwith due and payable, all without
presentment, demand, protest or notice of any kind, all of which are expressly
waived.

Section 9.03. Setoff. The Lender is hereby authorized at any time and from time
to time, upon the occurrence and during the continuance of any Event of Default,
without prior notice to the Borrower, to the fullest extent permitted by law, to
set off and apply any and all balances, credits, deposits (general or special,
time or demand, provisional or final), accounts or monies at any time held and
other indebtedness at any time owing by the Lender at any of its branches or
affiliates to or for the account of the Borrower against any and all of the
amounts owing by the Borrower under this Agreement or the other Related
Documents to which it is a party, whether or not the Lender shall have made any
demand hereunder or thereunder. The rights of the Lender under this Section 9.03
are in addition to, and do not derogate from or impair, other rights and
remedies (including, without limitation, other rights of setoff) which the
Lender may have.

Section 9.04. Default Interest. Notwithstanding any other provision of this
Agreement to the contrary, if the Borrower shall fail to pay any amount owing to
the Lender under this Agreement or any other Related Document to which the
Borrower is a party when due (whether at stated due date, on acceleration or
otherwise), then the Borrower will pay interest to the Lender payable on demand,
on the amount in default from the date such payment became due until payment in
full at a rate equal to the rate which is 2% per annum over the rate then
payable pursuant to Section 2.05 hereof.

Section 9.05. Funding Indemnities. The Borrower will indemnify the Lender
against, and on demand reimburse the Lender for, any loss, penalty or expense
which the Lender may pay or incur (including, without limitation, any loss or
expense incurred by reason of the relending, depositing or other employment of
funds acquired by the Lender to fund any Loan) as a result of any acceleration
of any Loan pursuant to Section 9.02 hereof. The Lender shall furnish the
Borrower with a certificate setting forth the basis for determining any
additional amount to be paid to it hereunder, and such certificate shall be
conclusive, absent manifest error, as to the contents thereof. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Section 9.05
shall survive termination of this Agreement.

ARTICLE X

GENERAL PROVISIONS

Section 10.01. Assignment, Amendments and Waivers.

(a) The Borrower may not assign its rights or obligations under this Agreement
without the prior written consent of the Lender which consent may be given or
withheld in the sole and absolute discretion of the Lender. The Lender may at
any time assign all or a part of its rights and obligations under this Agreement
to a bank or financial institution (an “Assignee”). Any such assignment shall be
made pursuant to an assignment agreement between such Assignee and the Lender.
Such assignment agreement shall be executed by such Assignee and the Lender and
shall be delivered to the Borrower for acceptance before the proposed effective
date of such assignment. Upon such execution and delivery and acceptance, from
and after the effective date specified in such assignment agreement, (x) the
Assignee thereunder shall be a party hereto and have the rights and obligations
of the Lender hereunder and (y) the transferor Lender thereunder shall be
released from its obligations under this Agreement from and after such time. On
or prior to the effective date specified in such assignment agreement, the
Borrower, at its own expense, shall execute and deliver to such transferor
Lender in exchange for the Note previously delivered to the transferor Lender a
new Note to the order of such Assignee in an amount equal to the principal
amount of the original Note (subject to any reduction thereof pursuant to
Section 2.08 hereof). Each such new Note shall be dated the effective date of
such assignment and shall otherwise be in the form of the Note replaced thereby.
Subject to the foregoing, all provisions contained in this Agreement or any
document or agreement referred to herein or relating hereto shall inure to the
benefit of, and shall be binding upon, the Borrower, the Lender and their
respective successors and permitted assigns.

(b) The Lender may from time to time upon prior written notice to the Borrower
change the Lending Office of the Lender at which any Loan is made or carried;
provided that if at the time of any change from one Lending Office to another
the effect thereof would be to increase any amount payable by the Borrower under
this Agreement then such change shall not be made without the prior written
consent of the Borrower.

(c) The Lender may grant one or more financial institutions (each, a
“Participant”) a participation or participations in all or any part of the
Lender’s rights and benefits under this Agreement or any other Related Document
(a “Participation”). In the event of any such grant by the Lender of a
Participation to a Participant, the Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement. Any agreement pursuant to which the Lender
may grant such a participating interest shall provide that the Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder. The Borrower agrees that each Participant shall, to the
extent of its Participation, be entitled to the benefits of Sections 3.01 and
9.02 hereof as if such Participant were the Lender; provided, however, that the
amount of such benefit shall be limited to the amount in respect of the interest
sold to which the Lender would have been entitled had it not sold such interest.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Lender may pledge, hypothecate or otherwise grant a security interest in all or
any part of its rights hereunder or under its Note to any Federal Reserve Bank;
provided that no such pledge, hypothecation or grant shall relieve the Lender of
any of its obligations under this Agreement.

Section 10.02. Notices. All notices, requests, demands and other communications
to any party hereunder shall be in writing (including telex, telecopier or
similar writing) and shall be given to such party at its address, telex or
telecopier number set forth below or such other address or telex or telecopier
number as such party may hereafter specify by notice to the other parties listed
below.

If to the Lender:

Arco Capital Corporation Ltd.

City View Plaza, Suite 800 Road 165 Km 1.2

Guaynabo, PR 00968

Attention: Juan Carlos Bou, General Counsel

Telecopier: (787) 993-9651

Telephone: (787) 993-9650

If to the Borrower:

Luminent Mortgage Capital, Inc.

2005 Market Street, 21st Floor

Philadelphia, PA 19103-2337

Attention: Trez Moore, Chief Executive Officer

Telecopier: (215) 564-5990

Telephone: (215) 564-5904

Each such notice, request or other communication shall be effective when
actually received.

Section 10.03. Expenses; Indemnification. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses, including the reasonable fees and
disbursements of counsel, incurred by the Lender in connection with the
preparation, execution and delivery of this Agreement and the other Related
Documents and any amendments and waivers hereof or thereof. The Borrower also
agrees to pay all reasonable out-of-pocket costs and expenses, including the
reasonable fees and disbursements of counsel, incurred by the Lender in
connection with the administration and enforcement of this Agreement or any of
the other Related Documents and the collection of any amounts owing hereunder or
thereunder. In addition, the Borrower will indemnify the Lender against, and on
demand reimburse the Lender for, any and all liabilities, obligations, losses,
damages, penalties, stamp and other similar taxes, actions, judgments, costs
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against the Lender in any way relating to
or arising out of this Agreement; provided that the Borrower shall not be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Lender. Notwithstanding anything in this Agreement to
the contrary, the provisions of this Section 10.03 shall survive the termination
of this Agreement.

Section 10.04. Cumulative Rights; No Waiver. The rights, powers and remedies of
the Lender hereunder are cumulative and in addition to all rights, powers and
remedies provided under any and all agreements between the Borrower and the
Lender relating hereto, at law, in equity or otherwise. Neither any delay nor
any omission by the Lender to exercise any right, power or remedy shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or any exercise of any other right, power or
remedy.

Section 10.05. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when executed and delivered, shall be deemed an original and
all of which counterparts, taken together, shall constitute one and the same
Agreement.

Section 10.06. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 10.07. Headings. The Article and Section headings in this Agreement are
for convenience of reference only and shall not affect the interpretation
hereof.

Section 10.08. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, United States of America, without reference to
principles of conflicts of law other than Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.10. Successors. This Agreement shall be binding on and inure to the
benefit of each of the Borrower and the Lender and their respective successors
and permitted assigns. Notwithstanding anything herein to the contrary, the
Borrower hereby acknowledges and agrees that the Lender may merge with or into
one or more financial institutions or otherwise combine with one or more
financial institutions to form a new entity (the “Merger”) and that, immediately
upon the consummation of the Merger and without any further action or consent
from any Person, (i) such new entity shall be entitled to and vested with all
the rights and obligations of the Lender hereunder and under each other Related
Document to which the Lender is a party, (ii) upon request of the Lender, the
Borrower will issue a new Note made to the order of such entity and (iii) all
references herein and in each other Related Document to the term “Lender” and
any other term intending to refer to Arco Capital Corporation Ltd. shall be
deemed to refer to such new entity.

Section 10.11. Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any Participant in, or any prospective
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section by it or
(ii) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.12. USA Patriot Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.

Section 10.13. Further Assurances. The Borrower expressly acknowledges and
agrees to enter into such other or further documents, and to take such other or
further actions that may be reasonably necessary or, in the reasonable opinion
of the Lender, desirable in order to further and more fully vest in the Lender
all rights, interests, powers, benefits, privileges and advantages conferred or
intended to be conferred by this Agreement and the other Related Documents,
including to perfect, preserve or protect the liens and security interests
created under any Related Document.

[Remainder of page intentionally left blank; signature pages follow]

3

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

LUMINENT MORTGAGE CAPITAL, INC.

By: /s/ S. TREZEVANT MOORE, JR.
Name: S. Trezevant Moore, Jr.
Title: President and Chief Executive Officer


ARCO CAPITAL CORPORATION LTD.

By: /s/ JAY JOHNSTON
Name: Jay Johnston
Title: Chief Executive Officer


4

Exhibit A
Form of Note

LUMINENT MORTGAGE CAPITAL, INC.

NOTE

New York, New York

$     , 200_

FOR VALUE RECEIVED, LUMINENT MORTGAGE CAPITAL, INC., a Maryland corporation (the
“Borrower”), promises to pay to the order of Arco Capital Corporation Ltd. (the
“Lender”), at the time or times which shall be determined by the provisions of
the Credit Agreement referred to below,       DOLLARS ($     ) or, if less, the
unpaid principal amount of the Loan evidenced by this Note and made by the
Lender to the Borrower under the Credit Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date such amount is advanced by the
Lender to the Borrower until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
(as amended or otherwise modified from time to time, the “Credit Agreement”)
dated as of August      , 2007 between the Borrower and the Lender.

The date and amount of the Loan evidenced by this Note and, each repayment and
prepayment of principal thereof, shall be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure to make or any error in making any such
endorsement on such schedule shall not limit, extinguish or in any way modify
the obligation of the Borrower to repay the Loan evidenced by this Note strictly
in accordance with the Credit Agreement.

This Note is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loans evidenced hereby and thereby are
made and are to be repaid. Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

All payments of principal and interest in respect of this Note shall be made in
lawful currency of the United States of America without defense, set-off or
counterclaim, in immediately available or same day funds, delivered to the
Lender not later than 2:00 p.m. (New York City time) on the date due, at its
address referred to in the Credit Agreement or to such other location as the
Lender may designate from time to time.

This Note may be transferred by the Lender without the prior written consent of
the Borrower. Until notified in writing of the transfer of this Note, the
Borrower shall be entitled to deem the Lender as the holder of this Note. The
Lender and any subsequent holder of this Note agrees that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, however, that the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligation of the
Borrower hereunder with respect to payments of principal and interest on this
Note.

This Note is subject to prepayment at the option of the Borrower as provided in
the Credit Agreement. Upon the occurrence of an Event of Default, the unpaid
balance of the principal amount of this Note may become, or may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

The Borrower hereby waives diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

THIS NOTE SHALL BE GOVERNED BY AND INTERPRETED IN ALL RESPECTS IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year first above
written.

LUMINENT MORTGAGE CAPITAL, INC.

By:     
Name:
Title:


5

                      Schedule of Loans
Date of Loan
  Principal Amount of
Loan   Duration of
Interest Period   Payments or
Prepayments of
Principal  

Balance Outstanding  

Notation Made By

6

Exhibit B

Form of Notice of Borrowing

LUMINENT MORTGAGE CAPITAL, INC.

NOTICE OF BORROWING

Date:      

Telecopier: [?]

Arco Capital Corporation Ltd.

Attention: [?]

Gentlemen:

Pursuant to Section 2.02 of the Credit Agreement (the “Credit Agreement”), dated
as of August 21, 2007, between LUMINENT MORTGAGE CAPITAL, INC. and you, we
hereby give you irrevocable notice that we request a Loan as follows:

1. Amount of Loan: $     .

2. Date of Loan:      .

3. Purpose of proposed Loan:      .

4. Account to which proceeds of Loan should be transferred, with all necessary
wire information:      .

The undersigned hereby certifies that the following statements are true and
correct on the date hereof and will be true and correct on the date the Loan is
made:

A. the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all respects as of the date hereof; and

B. no Default has occurred and is continuing.

Capitalized terms used herein but not defined shall have the meanings given to
them in the Credit Agreement.

LUMINENT MORTGAGE CAPITAL, INC.

By:     
Name:
Title:


7